

115 HR 3941 IH: Local Food And Regional Market Supply Act
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3941IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Ms. Pingree (for herself, Mr. Fortenberry, and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve food safety, to encourage greater production of agricultural commodities for use in the
			 locality in which produced, to reauthorize and expand Department of
			 Agriculture support of these efforts, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Local Food And Regional Market Supply Act or the Local FARMS Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Agricultural market development program.
					Sec. 3. Food safety outreach program.
					Sec. 4. Food safety cost-share program.
					Sec. 5. National organic certification cost-share program.
					Sec. 6. Livestock, dairy, and poultry supply chain infrastructure grants and loans.
					Sec. 7. Geographic preference and identification for school food.
					Sec. 8. Harvesting health program.
					Sec. 9. Extension of, expansion of, and additional funding for, seniors farmers’ market nutrition
			 program.
					Sec. 10. Food and agriculture service learning program.
				
			2.Agricultural market development program
 (a)PurposeThe purpose of this Act is to combine the purposes and coordinate the functions of— (1)the Farmers’ Market and Local Food Promotion Program established under section 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005); and
 (2)the value-added agricultural product market development grants under section 231(b) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(b)).
 (b)Agricultural market development programSubtitle A of the Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding at the end the following new section:
				
					3.Agricultural market development program
 (a)DefinitionsIn this section: (1)Beginning farmer or rancherThe term beginning farmer or rancher has the meaning given the term in section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)).
 (2)Direct producer-to-consumer marketingThe term direct producer-to-consumer marketing has the meaning given the term direct marketing from farmers to consumers in section 3 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3002). (3)Eligible activityThe term eligible activity means an activity described in subsection (d)(2) that is carried out using a grant provided under subsection (d)(1).
 (4)Eligible entityThe term eligible entity means— (A)an independent producer;
 (B)an agricultural producer group, network, or association, including a community supported agriculture network or association;
 (C)a farmer or rancher cooperative, other agricultural business entity, or majority-controlled producer-based business venture;
 (D)a food council; (E)a State or local government;
 (F)a Tribal government or Tribal government agency; (G)a nonprofit corporation;
 (H)an institution of higher education; (I)a public benefit corporation;
 (J)an economic development corporation; (K)a regional farmers’ market authority; and
 (L)another entity, as determined by the Secretary. (5)Eligible partnerThe term eligible partner means—
 (A)a State agency or regional authority; (B)a philanthropic organization;
 (C)a private corporation; (D)a commercial, Federal, or Farm Credit System lending institution;
 (E)a community development financial institution; and (F)another entity, as determined by the Secretary.
 (6)Family farmThe term family farm has the meaning given the term in section 231(a) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(a)).
 (7)Food councilThe term food council means a food policy council or food and farm system network that— (A)represents multiple organizations; and
 (B)addresses food and farm-related issues and needs within city, county, State, Tribal region, multicounty region, or other region designated by the food council or food system network.
								(8)Independent producer
 (A)In generalThe term independent producer means an agricultural producer who owns and controls the agricultural product produced. (B)InclusionThe term independent producer includes a legal entity solely owned and controlled by agricultural producers if the entity owns a majority ownership interest in the agricultural operation of the entity and a significant share of the agricultural product produced.
								(9)Majority-controlled producer-based business venture
 (A)In generalThe term majority-controlled producer-based business venture means a venture greater than 50 percent of the ownership and control of which is held by— (i)1 or more independent producers; or
 (ii)an entity or a group of entities described in subparagraph (B), 100 percent of the ownership and control of which is held by 1 or more independent producers.
 (B)Entity describedFor purposes of subparagraph (A), the term entity means— (i)a partnership;
 (ii)a limited liability corporation; (iii)a limited liability partnership;
 (iv)a corporation; and (v)a cooperative.
 (10)Mid-tier value chainThe term mid-tier value chain has the meaning given the term in section 231(a) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(a)).
 (11)Partnership agreementThe term partnership agreement means an agreement entered into under subsection (c). (12)ProgramThe term Program means the Agricultural Market Development Program established under subsection (b).
 (13)Regional food chain coordinationThe term regional food chain coordination means coordination and collaboration along the supply chain, including activities that— (A)identify and organize local food producers and entrepreneurs into entities that are able to deliver local and regional food products into local markets;
 (B)provide market matchmaker services by identifying and connecting key stakeholders through referral services and other forms of short-term engagement;
 (C)convene stakeholders and facilitate relationship-building across the food value chain by— (i)engaging key stakeholders;
 (ii)maintaining communication channels; and (iii)fostering a trusting environment;
 (D)work with supply chain members to build capacity through education and training programs for— (i)business development practices;
 (ii)marketing and branding; and (iii)other similar activities;
 (E)identify and work to remove barriers to the movement of local and regional food products into the marketplace;
 (F)increase awareness about procurement requirements (such as bidding procedures and preferred-vender practices) that may impede the ability of the food chain to access certain marketing channels;
 (G)provide technical assistance to producers and enterprises in the preparation of grant and loan applications; and
 (H)coordinate with State and local government agencies to enhance supply chain coordination and build on existing efforts to develop regional food systems.
 (14)SecretaryThe term Secretary means the Secretary of Agriculture. (15)Socially disadvantaged farmer or rancherThe term socially disadvantaged farmer or rancher has the meaning given the term in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e)).
 (16)Value-added agricultural productThe term value-added agricultural product has the meaning given the term in section 231(a) of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(a)).
 (17)Veteran farmer or rancherThe term veteran farmer or rancher has the meaning given the term in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)).
 (b)EstablishmentThe Secretary shall establish a program, to be known as the Agricultural Market Development Program, that— (1)streamlines existing programs and operations to more efficiently and effectively support the development, coordination, and expansion of—
 (A)direct producer-to-consumer marketing; (B)local and regional food markets and enterprises; and
 (C)value-added agricultural products; (2)connects and cultivates regional food economies through public-private partnerships;
 (3)supports the development of business plans, feasibility studies, and strategies for local and regional marketing opportunities;
 (4)strengthens capacity and regional food system development through community collaboration and expansion of mid-tier value chains;
 (5)improves income and economic opportunities for producers and food businesses through job creation and improved regional food system infrastructure; and
 (6)simplifies the application processes and the reporting processes for the Program. (c)Regional partnerships (1)Partnership agreements (A)In generalThe Secretary, in accordance with the purposes of the Program described in subsection (b), may enter into 1 or more partnership agreements to plan and develop a regional food system by supporting eligible activities.
 (B)Parties to partnership agreementsThe Secretary shall enter into a partnership agreement with— (i)1 or more eligible partners; and
 (ii)1 or more eligible entities. (C)Geographic diversityTo the maximum extent practicable, the Secretary shall ensure geographic diversity in selecting partnership agreements.
								(2)Length of agreement
 (A)In generalExcept as provided in subparagraph (B), a partnership agreement shall be for a period not longer than 5 years.
 (B)ExtensionThe Secretary may make an extension of a partnership agreement for a period of less than a year, if the Secretary determines that the extension is necessary to properly complete 1 or more eligible activities.
								(3)Terms of partnership
 (A)In generalUnder a partnership agreement, the eligible partner and the eligible entity shall— (i)determine the scope of the regional food system to be developed, including goals, outreach objectives, and eligible activities to be carried out;
 (ii)determine the local, regional, State, multi-State, or other geographic area covered; (iii)create and conduct a feasibility study, implementation plan, and assessment of eligible activities under the partnership agreement;
 (iv)conduct outreach and education to other eligible entities and eligible partners for potential participation in the partnership agreement and eligible activities;
 (v)at the request of a producer or eligible entity desiring to participate in eligible activities under the partnership agreement, act on behalf of the producer or eligible entity in applying for a grant under subsection (d);
 (vi)monitor, evaluate, and periodically report to the Secretary on progress made toward achieving the objectives of eligible activities under the partnership agreement; and
 (vii)at the conclusion of the partnership agreement, submit to the Secretary a report describing— (I)the results and effects of the partnership agreement; and
 (II)funds provided by an eligible partner under subparagraph (B). (B)ContributionAn eligible partner shall provide funding for a significant portion (as determined by the Secretary) of the total cost of eligible activities under the partnership agreement.
								(4)Applications
 (A)In generalOne or more eligible partners and 1 or more eligible entities desiring to enter into a partnership agreement may submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary considers necessary to evaluate and select applications.
 (B)Competitive processThe Secretary— (i)shall conduct a competitive process to select applications submitted under subparagraph (A);
 (ii)may assess and rank applications with similar purposes as a group; and (iii)shall make public the criteria to be used in evaluating applications prior to accepting applications.
 (C)ContentAn application submitted to the Secretary under subparagraph (A) shall include a description of— (i)the scope of the regional food system to be developed, including goals, outreach objectives, and eligible activities to be carried out;
 (ii)the local, regional, State, multi-State, or other geographic area covered; (iii)the projected financials and budget for eligible activities, including estimated funded needed from the Secretary through grants under subsection (d);
 (iv)a list of each eligible partner and each eligible entity collaborating to achieve the objectives of the partnership agreement, including the roles, responsibilities, capabilities, and financial contribution of each eligible partner and each eligible entity; and
 (v)a plan for each of the following: (I)The feasibility study, implementation plan, and assessment described in paragraph (3)(A)(iii).
 (II)The outreach and education described in paragraph (3)(A)(iv). (III)The monitoring, evaluating, and reporting described in paragraph (3)(A)(vi).
 (D)Priority to certain applicationsThe Secretary may give priority to applications submitted under subparagraph (A) that— (i) (I)leverage significant non-Federal financial and technical resources; and
 (II)coordinate with other local, State, or national efforts; (ii)plan to create or retain quality jobs and provide workforce training and development in the regional food system developed under the partnership agreement;
 (iii)adapt to regional community needs and demonstrate the inclusion of cultural differences that support food equity;
 (iv)support community and regional economic development, particularly— (I)in rural areas; or
 (II)development that strengthens rural and urban connections; (v)leverage partnerships with existing agencies and regional supply chains to better integrate local and regional foods into new and existing markets;
 (vi)demonstrate an ability to build infrastructure and capacity to sustain the long-term viability of eligible activities;
 (vii)use producer controlled businesses and cooperative ownership models; (viii)support the establishment of producer controlled businesses and cooperative ownership models that serve groups whose members have been subjected to racial, ethnic, or gender prejudice because of their identity as members of a group without regard to their individual qualities;
 (ix)cover an area located in distressed low-income rural and urban communities, including areas with persistent poverty;
 (x)demonstrate consistency with existing regional economic or community development plans for the area to be served by eligible activities; and
 (xi)meet other factors that are important for achieving the purposes of the Program described in subsection (b), as determined by the Secretary.
									(d)Development grants
 (1)In generalUnder the Program, the Secretary may provide grants to eligible entities to carry out, in accordance with purposes of the Program described in subsection (b), activities described in paragraph (2).
 (2)Eligible activitiesAn eligible entity may use a grant provided under paragraph (1)— (A)to support and promote—
 (i)domestic direct producer-to-consumer marketing; (ii)farmers’ markets;
 (iii)roadside stands; (iv)agritourism activities;
 (v)community-supported agriculture programs; (vi)online sales; or
 (vii)domestic direct producer-to-retailer marketing; (B)to support local and regional food business enterprises that engage as intermediaries in indirect producer-to-consumer marketing;
 (C)to support the processing, aggregation, distribution, and storage of local and regional food products that are marketed locally or regionally;
 (D)to encourage the development of new food products and value-added agricultural products; (E)to assist with business development and feasibility studies;
 (F)to develop marketing strategies for producers of local food products and value-added agricultural products in new and existing markets;
 (G)to facilitate regional food chain coordination and mid-tier value chain development; (H)to promote new business opportunities and marketing strategies to reduce on-farm food waste; or
 (I)to respond to changing technology needs in direct producer-to-consumer marketing. (3)Criteria and guidelines for applicationsThe Secretary shall establish such criteria and guidelines for the submission of applications, evaluation, and funding of proposed projects under the Program as the Secretary determines are appropriate.
							(4)Priorities
 (A)Required priorityThe Secretary shall give priority to applications submitted under paragraph (3) that— (i)are applied for by or serve—
 (I)beginning farmers or ranchers; (II)socially disadvantaged farmers or ranchers;
 (III)operators of small or medium sized farms or ranches that are structured as family farms; or (IV)veteran farmers or ranchers;
 (ii)benefit underserved communities, including communities that are located in areas of concentrated poverty with limited access to fresh locally or regionally grown food.
 (B)Discretionary priorityThe Secretary may give priority to applications submitted under paragraph (3) that— (i)are applied for by an eligible entity participating in a partnership agreement; and
 (ii)intend to carry out eligible activities under the partnership agreement. (5)TermThe term of a grant under this subsection shall be not longer than 3 years, as determined by the Secretary.
 (6)AmountThe amount of a grant under the Program shall be not more than $500,000, as determined by the Secretary.
 (7)Limitation on use of fundsAn eligible entity may not use a grant under this subsection for the purchase or construction of a building or structure.
							(e)Simplification of application and reporting processes
 (1)ApplicationsThe Secretary shall— (A)simplify the application process for a grant under subsection (d); and
 (B)establish a simplified application form for eligible entities that request less than $50,000 under that subsection.
 (2)ReportingThe Secretary shall— (A)streamline and simplify the reporting process for eligible entities; and
 (B)obtain from eligible entities and maintain such information as the Secretary determines is necessary to administer and evaluate the Program.
								(f)Economy Act agreements
 (1)In generalIn carrying out the Program, the Secretary, acting through the Administrator of the Agricultural Marketing Service, may enter into 1 or more agreements pursuant to sections 1535 and 1536 of title 31, United States Code, with—
 (A)the head of a field-based agency of the Department of Agriculture, as determined by the Secretary, to carry out such purposes and functions of the Program as the Secretary considers appropriate; or
 (B)a cooperative extension service to provide technical assistance and outreach under the program to eligible entities and eligible partners.
 (2)Indirect costsAn agreement entered into under paragraph (1)(B) shall not be subject to any indirect costs, unless the agreement expressly provides that it is subject to indirect costs.
 (g)Interdepartmental coordinationIn carrying out the Program, to the maximum extent practicable, the Secretary shall ensure coordination among Federal agencies.
						(h)Evaluation
 (1)In generalUsing amounts made available under subsection (i)(4), the Secretary shall conduct an evaluation of the Program that—
 (A)measures the economic impact of the Program on new and existing market outcomes; (B)measures the effectiveness of the Program in improving and expanding—
 (i)the regional food economy through public and private partnerships; (ii)the production of value-added agricultural products;
 (iii)producer-to-consumer marketing, including direct producer-to-consumer marketing; (iv)local and regional food systems, including regional food chain coordination and business development;
 (v)new business opportunities and marketing strategies to reduce on-farm food waste; (vi)the use of new technologies in producer-to-consumer marketing, including direct producer-to-consumer marketing; and
 (vii)the workforce and capacity of regional food systems; and (C)provides a description of—
 (i)each partnership agreement; and (ii)each grant provided under subsection (d).
 (2)ReportNot later than 3 years after the date of enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the evaluation conducted under paragraph (1), including a thorough analysis of the outcomes of the evaluation.
							(i)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $80,000,000 for each of fiscal years 2018 through 2022, to remain available until expended.
 (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2018 through 2022, to remain available until expended.
							(3)Use of funds
								(A)Producers
 (i)In generalSubject to clause (ii), of the funds made available to carry out this section for a fiscal year, 35 percent shall be used for grants under subsection (d) provided to eligible entities described in subparagraphs (A) through (C) of subsection (a)(4).
 (ii)Majority-controlled producer-based business venturesThe total amount of grants under subsection (d) provided to majority-controlled producer-based business ventures for a fiscal year shall not exceed 10 percent of the amount reserved under clause (i).
 (B)Regional partnershipsOf the funds made available to carry out this section for a fiscal year, 10 percent shall be used to enter into partnership agreements.
 (C)Unobligated fundsAny funds reserved under subparagraph (A) or (B) that are not obligated for the uses described in that subparagraph, as applicable, by September 30 of the fiscal year for which the funds were made available—
 (i)shall be available to carry out any function of the Program; and (ii)may carry over to the next fiscal year.
 (4)Administrative expensesNot greater than 8 percent of amounts made available to carry out this section for a fiscal year may be used for administrative expenses..
			3.Food safety outreach program
 (a)Eligibility and project prioritiesSection 405 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625) is amended—
 (1)by striking subsection (c) and inserting the following new subsection:  (c)Project prioritiesIn awarding grants under this section, the Secretary shall give priority to the following types of projects:
 (1)A project that targets small and medium-sized farms, beginning farmers, socially disadvantaged farmers, small food processors, or small fresh fruit and vegetable merchant wholesalers.
 (2)A project carried out in partnership with or led by a nonprofit community-based or non-governmental organization, an organization representing owners and operators of farms, small food processors, or small fruit and vegetable merchant wholesalers that work with or represent the target audience for the project.; and
 (2)in subsection (f)(1)— (A)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (D), (E), and (F), respectively; and
 (B)by striking subparagraph (B) and inserting the following new subparagraphs:  (B)a Federal, State, local, or tribal agency;
 (C)a nonprofit community-based or non-governmental organization or an organization representing owners and operators of farms, small food processors, or small fruit and vegetable merchant wholesalers that has a commitment to public health and expertise in administering programs that contribute to food safety;.
 (b)Coordination and cooperationSection 405(d) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625(d)) is amended—
 (1)in paragraph (1), by striking National Integrated Food Safety Initiative and inserting Agricultural Marketing Service; and (2)by striking paragraph (2) and inserting the following new paragraphs:
					
 (2)ConsultationIn carrying out the grant program under this section, the Secretary shall consult with the National Institute of Food and Agriculture—
 (A)to take into consideration applied research, education, and extension results; and (B)to integrate program evaluations and results into the research, education, and extension agenda.
 (3)Food safety applied research agendaIn determining the applied research agenda for food safety, the Secretary shall take into consideration the needs articulated by participants in projects funded by the program under this section..
 (c)Grant features and requirementsSection 405(e) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625(e)) is amended—
 (1)by striking paragraph (2) and inserting the following new paragraph:  (2)Encouraged featuresThe Secretary shall encourage projects carried out using grant funds under this section—
 (A)to include co-management of food safety, conservation systems, and ecological health; and (B)to be appropriate to the identified needs of the priority target audience.; 
 (2)in paragraph (3)(B), by inserting before the period at the end the following: , except that a continuation grant may be approved for a project that meets one of the priorities specified in subsection (c) and demonstrates positive impacts to the target audience from the prior funding cycle; and
 (3)by adding at the end the following new paragraph:  (4)Limitation on indirect costsA recipient of a grant under this subsection may not use more than 20 percent on the funds provided by the grant for the indirect costs of carrying out the initiatives described in paragraph (1)..
 (d)FundingSubsection (j) of section 405 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625) is amended to read as follows:
				
					(j)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $20,000,000 for each of fiscal years 2018 through 2022.
 (2)Limitation on administrative expensesNot more than 5 percent of the total amount made available to carry out this section for a fiscal year may be used for administrative expenses..
 (e)Cross-Reference and technical correctionSection 405(a) of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7625(a)) is amended—
 (1)by inserting (known as the Food Safety Outreach Program) after competitive grant program; and (2)by striking section 1011(d) of the Federal Food, Drug, and Cosmetic Act and inserting section 1012(d) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 399c(d)).
				4.Food safety cost-share program
 (a)Establishment requiredThe Secretary of Agriculture, acting through the Administrator of the Agricultural Marketing Service, shall establish a national food safety cost-share program to reimburse producers and handlers of agricultural products for costs incurred in obtaining food safety certification and in making necessary changes and upgrades to practices and equipment to improve food safety.
			(b)Eligibility
 (1)In generalAny domestic producer or handler that obtains a food safety certification may request reimbursement under the national food safety cost-share program.
 (2)LimitationA producer or handler that has successfully passed a food safety audit each year of the preceding three years is not eligible for reimbursement.
				(c)Amount of reimbursement
 (1)In generalSubject to paragraph (2), the Secretary may reimburse a producer or handler under the national food safety cost-share program for—
 (A)not more than 75 percent of the costs incurred by the producer or handler in obtaining food safety certification through an accredited food safety certifier; and
 (B)not more than 50 percent of the costs incurred by the producer or handler for changes to agricultural practices and equipment necessary to improve food safety.
 (2)Maximum amountThe maximum amount of reimbursement provided to a producer or handler under the national food safety cost-share program shall be—
 (A)$1,500 under paragraph (1)(A); and (B)$5,000 under paragraph (1)(B).
 (3)Increased payments for certain producersNotwithstanding paragraph (1), but subject to paragraph (2), in the case of a producer that is a limited resource, socially disadvantaged farmer or rancher, a veteran farmer or rancher (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))), or a beginning farmer or rancher, the Secretary may increase the amount that would otherwise be provided to the producer under this subsection—
 (A)up to 90 percent of the cost of certification; and (B)up to 75 percent of the cost of practices.
 (d)Reporting requirementsNot later than March 1 of each year, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the requests by, disbursements to, and expenditures for each State under the national food safety cost-share program during the current and previous fiscal year, including the number of producers and handlers served by the program in the previous fiscal year.
			(e)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out the national food safety cost-share program $10,000,000 for each of fiscal years 2018 through 2022. Such amounts shall remain available until expended.
 (2)Authorization of appropriationsThere is authorized to be appropriated to carry out the national food safety cost-share program $10,000,000 for each of fiscal years 2018 through 2022.
				5.National organic certification cost-share program
 (a)Elimination of directed delegationSection 10606(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523(a)) is amended by striking (acting through the Agricultural Marketing Service).
 (b)FundingSubsection (d) of section 10606 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523) is amended to read as follows:
				
 (d)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out the national organic certification cost-share program $11,500,000, to remain available until expended, for each of fiscal years 2018 through 2022..
 6.Livestock, dairy, and poultry supply chain infrastructure grants and loansSubtitle D of title III of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et seq.) is amended by adding at the end the following new section:
			
				379I.Livestock, dairy, and poultry supply chain infrastructure
 (a)In generalThe Secretary is authorized to provide grants or make or insure loans under any of the programs authorized by this Act, the Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.), or the Rural Electrification Act of 1936 (7 U.S.C. 901 et seq.), as the Secretary determines to be appropriate, to assist farmers and rural businesses and cooperatives to maintain or increase the production, aggregation, processing, distribution, and marketing of value-added, niche, or regionally-marketed meat, dairy, and poultry products.
 (b)PriorityIn implementing subsection (a), the Secretary shall give priority to grants or loans that will help increase or enhance the availability and geographic distribution of State- and Department of Agriculture-inspected small processing facilities.
 (c)Small processing facility definedIn this section, the term small processing facility means— (1)with respect to an establishment that is subject to the requirements of the Federal Meat Inspection Act (21 U.S.C. 601 et seq.), a certain small establishment that is eligible to be selected under section 501(b) of such Act; or
 (2)a selected establishment (as defined in section 31(a) of the Poultry Products Inspection Act (21 U.S.C. 472(a)))..
 7.Geographic preference and identification for school foodSection 9(j) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)) is amended by striking paragraph (3) and inserting the following new paragraph:
			
 (3)allow institutions receiving funds under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), including the Department of Defense Fresh Fruit and Vegetable Program—
 (A)to use a geographic preference for the procurement of unprocessed agricultural products, both locally grown and locally raised; or
 (B)to use locally grown, locally raised, or locally caught as a product specification.. 8.Harvesting health programThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended by adding at the end the following new section:
			
				30.Harvesting health program
 (a)In generalThe Secretary shall, in coordination with other Federal agencies, award grants to eligible entities to conduct pilot projects to demonstrate and evaluate the impact of produce prescription programs for low-income individuals and households.
 (b)PurposeThe purpose of the pilot projects required under this section is to demonstrate and evaluate the impact of produce prescription programs in areas with persistent poverty with respect to the following:
 (1)The reduction of individual and household food insecurity. (2)The support for local and regional agriculture and economic development.
 (3)The increased domestic consumption of produce. (4)The reduction in health care use and associated costs.
 (c)Eligible entityIn this section, the term eligible entity means— (1)an emergency feeding organization (as defined in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)), in partnership with—
 (A)a hospital; (B)a Federally-qualified health center (as such term is defined in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B)));
 (C)a hospital or clinic operated by the Department of Veterans Affairs; (D)a provider group;
 (2)a farmer’s market, community supported agriculture entity, cooperative, local public benefit corporation, non-profit organization, retail food store authorized under the supplemental nutrition assistance program;
 (3)a local or State government agency, in partnership with any of the entities described in subparagraphs (A) through (D) of paragraph (1); and
 (4)any of the entities described in subparagraphs (A) through (D) of paragraph (1), in partnership with an—
 (A)emergency feeding organization; (B)entity described in paragraph (2); or
 (C)a local or State government agency. (d)Demonstration projectTo be eligible to receive a grant under this section, an eligible entity shall submit an application, at such time, in such manner, and containing such information as the Secretary may require, including—
 (1)a description of methods for how the produce prescription program would be targeted to low-income individuals and households with existing diet-related health issues;
 (2)a description and plan for the screening and recruitment of low-income individuals and households with existing diet-related health issues;
 (3)a description of plans for the evaluation of program participants and partners focused on purposes described under subsection (b);
 (4)a description of plans for the inclusion of nutrition education opportunities for program participants;
 (5)a description of the program partnerships and the role of each partner in implementing and evaluating an effective program;
 (6)documentation of the necessary partnership agreements with the relevant State Medicaid agency or other appropriate entity for the purpose of evaluating the programs effectiveness in reducing health care use and associated costs; and
 (7)data as requested by the Secretary for purposes of analyzing the impact of the project. (e)EvaluationIn carrying out this section, the Secretary may enter into memorandums of understanding with Federal and States agencies and private partners to ensure the effective implementation and evaluation of the program.
 (f)Produce prescription program definedIn this section, the term produce prescription program means a program— (1)under which fresh fruits and vegetables are prescribed to individuals or households who are at-risk due to health status or income; and
 (2)that may provide— (A)financial incentives for individuals described in paragraph (1) to purchase fruits and vegetables;
 (B)education resources on nutrition to such individuals; and (C)accessible locations for participants to procure fresh fruits and vegetables.
							(g)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $10,000,000, to remain available until expended, for each of fiscal years 2018 through 2022.
 (2)Discretionary fundingThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2018 through 2022..
		9.Extension of, expansion of, and additional funding for, seniors farmers’ market nutrition program
 (a)Extension of programSection 4402(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007(a)) is amended to read as follows:
				
					(a)Funding
 (1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out and expand a seniors and veterans farmers’ market nutrition program at least $50,000,000 for each of fiscal years 2018 through 2022.
 (2)Discretionary fundingThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2018 through 2022.
 (3)Use of fundsOf the funds made available to carry out this section for a fiscal year— (A)70 percent of the funds shall be used for the benefit of program recipients who are low-income seniors; and
 (B)30 percent of the funds shall be used for the benefit of program recipients who are low-income veterans..
 (b)PurposesSection 4402(b)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007(b)(1)) is amended—
 (1)by inserting , minimally processed after unprepared; and (2)by inserting and low-income veterans after low-income seniors.
 (c)Administrative costs; unexpended fundsSection 4402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007) is amended by adding at the end the following:
				
 (g)Unexpended fundsTo the extent the funds made available under subsection (a) for a fiscal year are not expended in that fiscal year, the Secretary shall use such funds in a subsequent fiscal year for the same purpose.
 (h)PrioritiesIn providing funds made available under this section, the Secretary shall give priority to farmers’ markets that have an operational seniors and veterans farmers’ market program and to seniors and veterans farmers’ market programs in historically underserved communities.
 (i)DefinitionsIn this section: (1)Low-incomeThe term low-income shall have the meaning determined by the Secretary and shall be applied equally with respect to seniors and veterans.
 (2)Minimally processedThe term minimally processed means, with respect to a product, processing that does not fundamentally alter such product. (3)VeteranThe term veteran means an individual who has served in the Armed Forces (as defined in section 101(10) of title 38 United States Code)..
 (d)Expansion To include veteransSection 4402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007) is amended by inserting and veterans after seniors each place it appears in the section heading and in subsections (b), (c), (d), and (f).
 10.Food and agriculture service learning programSection 413 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7633) is amended—
 (1)in subsection (b)(4), by inserting , to promote agricultural education, and raise awareness about the consequences of wasted food and encourage the implementation of food recovery initiatives to reduce the quantity of wasted food before the semicolon;
 (2)in subsection (c)— (A)in paragraph (2)—
 (i)in subparagraph (C), by striking and where food comes from; and and inserting where food comes from, the consequences of food waste, and food recovery initiatives;; (ii)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following new subparagraph:  (E)have the capacity to execute regional or national projects that include 2 or more States.; and
 (B)by adding at the end the following new paragraph:  (3)ReservationThe majority of the funds made available to carry out this subsection shall be reserved for projects that—
 (A)are larger in scale as compared to other proposed projects; (B)are national or regional in scope; and
 (C)include 2 or more States.; and (3)in subsection (e)(1), by striking $25,000,000, to remain available until expended and inserting $5,000,000 for each of fiscal years 2018 through 2022.
			